Per Curiam.
The application appears to be for a mandamus to require the issuance of a permit for a gasoline and service station in the acute angle between Greenwood avenue and Worth Wineteenth street, East Orange: or in the alternative, as we gather from the brief and argument, a certiorari to the refusal of the local authorities to issue such permit.
We are advised that the late Chief Justice Gummere, who died early in 1933, was asked to intervene as regards this property and refused to do so: and it is stated in the brief that three applications, different somewhat in detail, but similar in essentials, have been sucessively denied by Mr. Justice Parker at chambers, and, so far as appears, without further application to this court. Those applications were made by other counsel, but their merits, or demerits, were substantially the same. We are unable to perceive any good reason for taking a different course at this time, and think it advisable to place our refusal on record with the foregoing recital of its antecedents.
The applications are denied, with costs.